 
EXHIBIT 10.3


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 14th
day of July, 2005, between Talk America Holdings, Inc., a Delaware corporation
(“Talk America”) and Patrick O’Leary (“Employee”), and amends and supersedes
that certain Employment Agreement dated January 1, 2004 between LDMI
Telecommunications, Inc., a Michigan corporation and a wholly-owned subsidiary
of Talk America (“Company”) and Employee.


Preliminary Statement


WHEREAS, Employee has been an employee of Company and Company desires to
continue to employ Employee and Employee desires to continue to be employed by
Company; and


WHEREAS, Company and Employee desire to enter into this Agreement that sets
forth the terms and conditions of said continued employment.


NOW THEREFORE, in consideration of the foregoing, the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned hereby agree as follows:


1. Employment. Company agrees to employ Employee, and Employee accepts such
employment and agrees to serve Company, on the terms and conditions set forth
herein. Except as otherwise specifically provided herein, Employee’s employment
shall be subject to the employment policies and practices of Company in effect
from time to time during the term of Employee’s employment hereunder (including
without limitation its practices as to reporting and withholding). Employee and
Company agree that the Employee Severance Retention Agreement between LDMI
Telecommunications, Inc. and Patrick O’Leary dated July 12, 2005 shall remain in
full force and effect (a copy of which is attached hereto).


1

--------------------------------------------------------------------------------


2. Term of Agreement. The term of Employee’s employment hereunder shall continue
in effect for a period of eighteen (18) months after the date hereof, except as
hereinafter provided (the “Term”). Notwithstanding the foregoing, on or about
the twelve-month anniversary of the date of this Agreement, Employee and Company
agree to meet and discuss whether it is mutually acceptable to extend the term
of this Agreement and the terms, if any, of any such extension.


3. Position and Duties. Except as may otherwise be agreed upon between Company
and Employee, Employee shall perform such duties and have such responsibilities
as Executive Vice President - Business Services of Talk America, and such other
duties and responsibilities consistent with the foregoing duties and
responsibilities as may be reasonably assigned or delegated to him from time to
time by either Talk America’s Chief Executive Officer or the Board of Directors
of Talk America, including, without limitation, service as an employee, officer
or director of affiliates (as that term is defined in Rule 405 of the Securities
Act of 1933, as amended (the “Act”)) of Talk America ( collectively,
“Affiliates”) without additional compensation. References in this Agreement to
Employee’s employment with Company shall be deemed to refer to employment with
Company. Employee shall perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, business like and efficient manner.
Employee shall devote substantially all of his working time and efforts to the
business and affairs of Company; provided, however, that nothing in this
Agreement shall preclude the Employee from (i) engaging in charitable activities
and community affairs; (ii) managing his personal investments and affairs,
subject to the limitations of Section 10 hereof; and (iii) acting as a director
of another corporation if the Chairman of the Board or the Chief Executive
Officer of Talk America shall have consented to Employee’s accepting such
directorship.


4. Compensation and Related Matters.
 
4.1 Base Salary. During the Term, Company shall pay to Employee an annualized
base salary of not less than $350,000 (“Base Salary”). Base Salary shall be paid
in accordance with Company’s usual and customary payroll practices.
 
          4.2  Benefit Plans and Arrangements.
 
(a) Employee shall be entitled to participate in and to receive benefits under
employee benefit plans and arrangements as are made available to Talk America’s
senior executive officers during the Term, which employee benefit plans may be
altered from time to time at the discretion of the Board of Talk America
(collectively, the “Benefits”). Without limitation of the generality of the
foregoing, the Benefits shall include a minimum of three (3) weeks of paid
vacation each calendar year, which, if not used in its entirety in any year, may
be carried over to the next succeeding calendar year, provided that Employee
shall not be entitled to more than five (5) weeks of paid vacation in any
calendar year.


       (b) Notwithstanding the foregoing, for the balance of 2005, Employee
shall be entitled to bonuses under bonus plan(s) established by Company.
Employee shall be eligible to receive during the balance of 2005 a cash bonus
under Company’s bonus plan based upon achievement by Employee of goals and
objectives (the “Bonus Objectives”) to be established and determined by the
Compensation Committee and Chief Executive Officer of Talk America, which Bonus
Objectives shall be provided quarterly in writing to Employee and reviewed with
Employee. Employee acknowledges and agrees that bonuses, annual or otherwise,
are performance-based and discretionary with the Board of Directors of Talk
America or a Committee thereof.
 
2

--------------------------------------------------------------------------------


4.3 Expenses. Company shall promptly reimburse Employee for all normal and
reasonable out-of-pocket expenses related to Company’s business that are
actually paid or incurred by him in the performance of his services under this
Agreement and that are incurred, reported and documented in accordance with
Company’s policies.


4.4 Perquisites. During the Term of his employment hereunder, Employee shall be
entitled to receive fringe benefits as are made available to the Company’s
senior executive officers. In addition, during the Term, Company will provide
Employee with an automobile, as Company shall determine, and Company shall keep
such automobile fully insured in accordance with Company’s practices for
similarly situated employees.
 
4.5 Stock Options.


(a)  Grant of Options. It is Talk America’s intention that Employee shall be
granted options to purchase 75,000 shares of Talk America Common Stock after
such time as the shareholders of Talk America approve the 2005 Incentive Plan at
its Annual Meeting of Stockholders on July 25, 2005 in accordance with a stock
option agreement in substantially the form thereof attached hereto as Exhibit A.
The Option shall have an exercise price equal to the closing price of the Talk
America Common Stock on the date of grant per share and shall expire on the
fifth anniversary of the date hereof or ninety (90) days after your employment
with the Company is terminated for any reason, and shall vest and become
exercisable, subject to accelerated vesting in the event of a Change in Control
(defined as provided below) of Talk America, on the first anniversary of the
date hereof. In the event of a Change in Control of Talk America, the Option
shall vest and become exercisable as to all shares then subject thereto that are
not then vested and exercisable. For purposes of this Agreement, “Change in
Control” shall be deemed to have occurred if:



 
(i)
any Person (as defined in Section 3(a)(9) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than Talk America, becomes the
Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act; provided,
that a Person shall be deemed to be the Beneficial Owner of all shares that any
such Person has the right to acquire pursuant to any agreement or arrangement or
upon exercise of conversion rights, warrants, options or otherwise, without
regard to the 60 day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Talk America or any Significant
Subsidiary (as defined below) representing 50% or more of the combined voting
power of Talk America’s, or such subsidiary’s, as the case may be, then
outstanding securities;




 
(ii)
during any period of two years, individuals who at the beginning of such period
constitute the Board of Talk America and any new director (other than a director
designated by a person who has entered into an agreement with Talk America to
effect a transaction described in clauses (i), (iii), or (iv) of this Section
2(a)) whose election by the Board of Talk America or nomination for election by
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of an individual, corporation, partnership, group,
association or other entity other than the Board of Talk America, cease for any
reason to constitute at least a majority of the Board of either Talk America or
a Significant Subsidiary;




 
(iii)
the consummation of a merger or consolidation of Talk America or any subsidiary
of Talk America owning directly or indirectly all or substantially all of the
consolidated assets of Talk America ( a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of Talk America or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent more than fifty percent (50%) of the
combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation;

 

 
(v)
any other event occurs which the Board of Talk America etermines, in its
discretion, would materially alter, the structure of Talk America or its
ownership.

 
 
3

--------------------------------------------------------------------------------


(b)  Registration Statement. Talk America will file with the Securities and
Exchange Commission and any applicable state securities regulatory authorities a
Registration Statement on Form S-8 (or if unavailable, a registration statement
on Form S-3) to register the shares issuable upon exercise of the Option under
the Act and any applicable state securities or "Blue Sky" laws as soon as
practicable after the date hereof. Notwithstanding the foregoing, Talk America
shall be entitled to postpone for a reasonable period of time the filing or the
effectiveness of such registration statement if the Board of Talk America shall
determine in good faith that such filing or effectiveness would be materially
detrimental to the Talk America's business interests.


5. Termination. The Term may be terminated under the following circumstances:


5.1 Death. The Term shall terminate upon the Employee’s death.


5.2 Disability. If Employee becomes physically or mentally disabled during the
term hereof so that he is unable to perform services required of him pursuant to
this Agreement for an aggregate of six (6) months in any twelve (12) month
period (a “Disability”), Company, at its option, may terminate Employee’s
employment hereunder.


5.3 Cause. Upon written notice, Company may terminate the Term for Cause. For
purposes of this Agreement, Company shall have “Cause” to terminate Employee’s
employment hereunder upon (i) material breach by Employee of any material
provision of this Agreement if Employee fails to cure such breach in the 30 day
period following written notice specifying in reasonable detail the nature of
the breach; (ii) willful misconduct by Employee as an employee of Company in
connection with misappropriating any funds or property of Company or attempting
to willfully obtain any personal profit from any transaction in which Employee
has an interest that is adverse to the interests of Company; (iii) Employee’s
gross neglect or unreasonable refusal to perform the duties assigned to Employee
under or pursuant to this Agreement if Employee fails to eliminate such neglect
in the 30 day period following written notice specifying in reasonable detail
the nature of the gross neglect; or (iv) conviction or plea of nolo contendere
by Employee to a felony or a misdemeanor involving moral turpitude.


4

--------------------------------------------------------------------------------


5.4 By Employee.


(i) Employee may terminate employment hereunder for any reason (other than Good
Reason) upon sixty (60) days’ prior written notice to Company, provided that,
upon the giving of such notice by Employee, Company may establish an earlier
date for the termination of the Term and such termination under this Section
5.4.


(ii) Employee may terminate employment hereunder for Good Reason immediately and
with notice to Company. “Good Reason” for termination by Employee shall include,
but is not limited to, the following:


(a) Material breach of any provision of this Agreement by Company, which breach
shall not have been cured by Company within thirty (30) days of receipt of
written notice of said material breach;


(b) Failure by Company to maintain Employee in a title and position commensurate
with that referred to in Section 3 of this Agreement without Employee’s express
written consent; or


(c) The assignment to Employee of any duties inconsistent with the Employee’s
title and position as contemplated by Section 3 of this Agreement, or any other
action by Company that results in an unreasonable diminution of Employee’s
position, authority, duties or responsibilities without Employee’s express
written consent.

 
5

--------------------------------------------------------------------------------


           5.5 Without Cause. Company may otherwise terminate the Term at any
time upon written notice to Employee.


6. Compensation In the Event of Termination. Except as otherwise provided in
Section 7.3, in the event that Employee’s employment pursuant to this Agreement
terminates prior to the end of the Term of this Agreement, Company shall make
payments to Employee as set forth below:


   6.1 By Employee for Good Reason; By Company Without Cause. In the event that
Employee’s employment hereunder is terminated: (i) by Employee for Good Reason
or (ii) by Company without Cause, then Company shall (a) pay to Employee all
amounts due to Employee pursuant to any bonus that was due to Employee as of the
date of such termination, pursuant to the terms of such bonus (a “Due Bonus”),
(b) continue to pay and provide Employee the Base Salary and Benefits (other
than health care coverage which is addressed in Section 6.1(e) below) to which
Employee would be entitled hereunder in the manner provided for herein for the
period of time ending with the Term,  (c) reimburse Employee for expenses that
may have been incurred, but which have not been paid as of the date of
termination, subject to the requirements of Section 4.4 hereof ,(d) one hundred
percent (100%) of the outstanding stock options granted to the Employee that are
unvested shall immediately vest and become exercisable and (e) continue to pay
and provide Employee the health care coverage (including reimbursing Employee
for the cost of purchasing COBA health care continuation coverage) to which
Employee would be entitled hereunder in the manner provided for herein for the
period of time ending on the second anniversary of the date of termination
(“Health Coverage Period”) or the COBRA coverage period, if shorter than the
Health Coverage Period.


 6.2 By Company for Cause; By Employee Without Good Reason. In the event that
Company shall terminate Employee’s employment hereunder for Cause pursuant to
Section 5.3 hereof or Employee shall terminate his employment hereunder without
Good Reason, all compensation and Benefits, as specified in Section 4 of this
Agreement, heretofore payable or provided to the Employee shall cease to be
payable or provided, except for (a) any Base Salary, Due Bonus and Benefits that
may have been earned and are due and payable but that have not been paid as of
the date of termination and (b) reimbursements for expenses that may have been
incurred, but that have not been paid as of the date of termination, subject to
the requirements of Section 4.4 hereof.


6

--------------------------------------------------------------------------------


6.3 Death. In the event of Employee’s death, Company shall not be obligated to
pay Employee or his estate or beneficiaries any compensation except for (a) any
Base Salary, Due Bonus and any Benefits that may have been earned and are due
and payable but that have not been paid as of the date of death, (b)
reimbursement of expenses that may have been incurred, but that have not been
paid as of the date of death, subject to the requirements of Section 4.4 hereof,
and (c) all outstanding stock options granted to Employee that are unvested
shall immediately vest and become exercisable and Employee’s estate or
beneficiaries, as the case may be, shall have the right to exercise any of such
stock options during the period commencing on the date of death and ending on
the first anniversary of the date of such termination (the “Exercise Period”),
if less.
 
                6.4 Disability. In the event of Employee’s Disability, Company
shall not be obligated to pay Employee or his estate or beneficiaries any
compensation except for: (a) any Base Salary, Due Bonus and any Benefits that
may have been earned and are due and payable but that have not been paid as of
the date of such Disability; and (b) reimbursement for expenses that may have
been incurred but that have not been paid as of the date of Disability, subject
to the requirements of Section 4.4 hereof. Upon termination due to Disability,
fifty percent (50%) of the outstanding stock options granted to Employee that
are unvested shall immediately vest and become exercisable and Employee or his
estate or beneficiaries, as the case may be, shall have the right to exercise
any of such stock options during the period commencing on the date of Disability
and ending on the second anniversary of the date of the Disability or for the
remainder of the Exercise Period, if less.


6.5 No Mitigation. In the event of any termination of employment under Section
5, Employee shall be under no obligation to seek other employment; provided,
however, to the extent that Employee does obtain other employment subsequent to
the termination of Employee’s employment hereunder, Company’s obligations to
continue to pay or provide Benefits under this Agreement for the period from and
after the date of commencement of such other employment shall terminate.


7

--------------------------------------------------------------------------------


7. Unauthorized Disclosure. Employee shall not, without the prior written
consent of Company, disclose or use in any way, either during the Employee’s
employment with Company or thereafter, except as required in the course of such
employment, any confidential business or technical information or trade secret
acquired in the course of such employment (including, without limitation of the
generality of the foregoing, any and all information referred to in Section 10
hereof), whether or not conceived of or prepared by him, that is related to the
actual or anticipated business, services, research and development of Company or
any of its Affiliates, including Talk America, or to existing or future products
or services of Company or any of its Affiliates, including Talk America;
provided, that the foregoing shall not apply to (i) information that is not
unique to Company or that is generally known to the industry or the public other
than as a result of Employee’s breach of this covenant, (ii) information known
to the Employee prior to the date he first became an employee of Talk America or
any of its Affiliates (except insofar as it is part of the information that is
the exclusive property of Company as provided in Section 10), or (iii)
information that Employee is required to disclose to or by any governmental or
judicial authority; provided, however, if Employee should be required in the
course of judicial or administrative proceedings to disclose any information,
Employee shall give Company prompt written notice thereof so that Company may
seek an appropriate protective order and/or waive in writing compliance with the
confidentiality provisions of this Agreement. If, in the absence of a protective
order or the receipt of a waiver by Company, Employee is nonetheless, in the
written opinion of its counsel, compelled to disclose information to a court or
tribunal or otherwise stand liable for contempt or suffer other serious censure
or penalty, Employee may disclose such information to such court or tribunal
without liability to any other party hereto.


8. Tangible Items. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing and all physical items related to the business of Company and its
Affiliates, including Talk America, other than merely personal items, whether of
a public nature or not, and whether prepared by Employee or not, are and shall
remain the exclusive property of Company and its Affiliates, including Talk
America, and shall not be removed from their premises, except as required in the
course of employment by Company or its Affiliates, including Talk America,
without the prior written consent of Company, and the same shall be promptly
returned by Employee on the termination of Employee’s employment with Company,
its Affiliates, including Talk America, or at any time prior thereto upon the
request of Company.


8

--------------------------------------------------------------------------------


9. Inventions and Patents. Employee agrees that all inventions, innovations,
ideas, concepts, improvements, developments, methods, designs, analyses,
drawings, reports, and all similar or related information that relates to the
actual or anticipated business, services, research and development of Company or
any of its Affiliates, including Talk America, or existing or future products or
services of Company or any of its Affiliates, including Talk America, tangible
or intangible, and that are conceived, developed or made by or at the direction
of Employee while employed by Company, and all rights to the results and
proceeds of any thereof and all now known and hereafter existing rights of every
kind and nature throughout the universe, in perpetuity and in all languages,
pertaining to such results and proceeds and all elements thereof for all now
known and hereafter existing uses, media and form will be owned exclusively by
Company; and the foregoing is inclusive of a full irrevocable and perpetual
assignment to Company. Employee acknowledges that there are, and may be, new
uses, media, means and forms of exploitation throughout the universe employing
current and/or future technology yet to be developed, and the parties
specifically intend the foregoing full, irrevocable and perpetual grant of
rights to Company to include all such now known and unknown uses, media and form
of exploitation, throughout the universe. Employee agrees to execute at any time
upon the Company’s request such further documents or do such other acts (whether
before, during or after the Term) as may be required to evidence and/or confirm
the Company’s ownership of any or all of the foregoing. The termination,
completion or breach of this Agreement for any reason and by either party shall
not affect the Company’s exclusive ownership of any or all of the foregoing.


10. Certain Restrictive Covenants. Employee agrees that, during the Term and for
a period one year immediately following termination of his employment with
Company for any reason, provided that Company has met and continues to meet its
obligations pursuant to the terms of this Agreement following termination, he
will not act either directly or indirectly as a partner, officer, director, five
or more percent stockholder, employee, employer or consultant or render advisory
or other services for, or in connection with, or become interested in, or make
any substantial financial investment in any firm, corporation, business entity
or business enterprise competitive with the business of Company, except with the
express written consent of the Board of Talk America. Employee further agrees
for a period of one year immediately following termination of his employment
with the Company for any reason, provided that Company has met and continues to
meet its obligations pursuant to the terms of this Agreement following
termination, he will not employ or offer to employ, call on, solicit, actively
interfere with Company’s or any Affiliate’s, including Talk America’s,
relationship with, or attempt to divert or entice away, any employee of Company
or any Affiliate, including Talk America.


11. [Reserved]


12. Employee Representations. Employee hereby represents and warrants to Company
that (i) the execution, delivery and performance of this Agreement by Employee
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which Employee
is a party or by which he is bound, (ii) except as disclosed to Company in
writing prior to the execution of this Agreement, Employee is not a party to or
bound by any employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity, and (iii) upon the execution and
delivery of this Agreement by Company, this Agreement shall be the valid and
binding obligation of Employee, enforceable in accordance with its terms.


9

--------------------------------------------------------------------------------


13. Company Representations. Company represents and warrants (i) that it is duly
authorized and empowered to enter into this Agreement, (ii) that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization and (iii) upon the execution and
delivery of this Agreement by the Employee, this Agreement shall be the valid
and binding obligation of Company, enforceable in accordance in accordance with
its terms.


14. Remedies. Employee acknowledges that the restrictions and agreements
contained in this Agreement are reasonable and necessary to protect the
legitimate interests of Company, and that any violation of this Agreement will
cause substantial and irreparable injury to Company that would not be
quantifiable and for which no adequate remedy would exist at law and agrees that
injunctive relief, in addition to all other remedies, shall be available
therefor.


15. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Employee’s participation in any employee benefit
plan, program or arrangement provided to officers, directors or employees of
Company.


16. Rights of Executive’s Estate. If Employee dies prior to the payment of all
amounts due and owing to him under the terms of this Agreement, such amounts
shall be paid to such beneficiary or beneficiaries as Employee may have last
designated in writing filed with the Secretary of Company or, if Employee has
made no beneficiary designation, to Employee’s estate. Such designated
beneficiary or the executor of his estate, as the case may be, may exercise all
of Employee’s rights hereunder. If any beneficiary designated by Employee shall
predecease Employee, the designation of such beneficiary shall be deemed
revoked, and any amounts that would have been payable to such beneficiary shall
be paid to Employee’s estate. If any designated beneficiary survives Employee,
but dies before payment of all amounts due hereunder, such payments shall,
unless Employee has designated otherwise, be made to such beneficiary’s estate.
In the event of Employee’s death or judicial determination of his incompetence,
reference in this Agreement to Employee shall be deemed where appropriate, to
refer to his beneficiary, estate or other legal representative.


10

--------------------------------------------------------------------------------


17. Severability. It is the intent and understanding of the parties hereto that
if, in any action before any court or agency legally empowered to enforce this
Agreement, any term, restriction, covenant, or promise is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant, or promise shall not thereby be terminated but that it shall be deemed
modified to the extent necessary to make it enforceable by such Court or agency
and, if it cannot be so modified, that it shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable,
such modification or amendment in any event to apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
adjudication is made.


18. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person or by
overnight courier or if mailed by United States registered mail, return receipt
requested, postage prepaid, to the following addresses:


If to Employee:
Patrick A. O’Leary
31700 East Lady
Beverly Hills, MI 48025
 
If to Company:


Talk America Holdings, Inc.
6805 Route 202
New Hope, Pennsylvania 18938
Attn: General Counsel


Either party may change its address for notices by written notice to the other
party in accordance with this Section.


11

--------------------------------------------------------------------------------


19. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Pennsylvania
relating to contracts made and to be performed entirely therein.


20. Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.


21. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, personal representatives and successors,
including without limitation any Affiliate to which Company may assign this
Agreement. Employee may not assign or transfer his rights to compensation and
benefits, except by will or operation of law and except as provided in Section
16 above.


22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first written above.


TALK AMERICA HOLDINGS, INC.




By: /s/ Aloysius T. Lawn IV 
Name: Aloysius T. Lawn, IV
Title: EVP - General Counsel
                    
                                        /s/ Patrick O’Leary  
Patrick O’Leary
Employee
 
12

--------------------------------------------------------------------------------



EXHIBIT A


NON-QUALIFIED STOCK OPTION








To:   __Patrick O’Leary_ _
Name


___________________________
Address




Exercise Price: $____________


Date of Grant: _____________    




You (the “Optionee”) are hereby granted in connection with your employment with
Talk America Holdings, Inc. (the “Company”), or any subsidiary or affiliate
thereof, an option (“Option”), effective as of the date of grant (“Date of
Grant”), to purchase 75,000 shares of common stock of Company, $.01 par value
(“Common Stock”), at the exercise price shown above.


1. The vesting dates for this option are as follows: 75,000 shares of common
stock may be purchased on the first anniversary of the Date of Grant;  provided,
however, the Option shall only vest as set forth if the Optionee has been
continuously employed by the Company or any of its affiliates between the Date
of Grant and the vesting date and on such vesting date.  In addition, the Option
will vest in full (less any component or portion which would otherwise be vested
or exercisable and any portion previously vested and exercised) upon a “Change
of Control” (as that term is defined herein). Notwithstanding the foregoing the
Board of Directors of the Company (the “Board”) or its designees may accelerate
or waive such vesting date with respect to any or all of the shares of Common
Stock covered by the Option. 


13

--------------------------------------------------------------------------------


A. “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events:
 


 
(a)
any Person (as defined in Section 3(a)(9) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than Talk America, becomes the
Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act; provided,
that a Person shall be deemed to be the Beneficial Owner of all shares that any
such Person has the right to acquire pursuant to any agreement or arrangement or
upon exercise of conversion rights, warrants, options or otherwise, without
regard to the 60 day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Talk America or any Significant
Subsidiary (as defined below) representing 50% or more of the combined voting
power of Talk America’s, or such subsidiary’s, as the case may be, then
outstanding securities;




 
(b)
during any period of two years, individuals who at the beginning of such period
constitute the Board of Talk America and any new director (other than a director
designated by a person who has entered into an agreement with Talk America to
effect a transaction described in clauses (i), (iii), or (iv) of this Section
2(a)) whose election by the Board of Talk America or nomination for election by
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of an individual, corporation, partnership, group,
association or other entity other than the Board of Talk America, cease for any
reason to constitute at least a majority of the Board of either or Talk America
or a Significant Subsidiary;




 
(c)
the consummation of a merger or consolidation of Talk America or any subsidiary
of Talk America owning directly or indirectly all or substantially all of the
consolidated assets of Talk America ( a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of Talk America or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent more than fifty percent (50%) of the
combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation;




 
(d)
the shareholders of Talk America approve a plan or agreement for the sale or
disposition of fifty percent (50%) or more of the consolidated assets of Talk
America in which case the Board of Talk America shall determine the effective
date of the Change of Control resulting therefrom; and




 
(e)
any other event occurs which the Board of Talk America determines, in its
discretion, would materially alter, the structure of Talk America or its
ownership.



14

--------------------------------------------------------------------------------


2. The Optionee may exercise the Option by giving written notice to the
Secretary of the Company on forms supplied by the Company at its then principal
executive office, accompanied by payment of the exercise price for the total
number of shares the Optionee specifies that the Optionee wishes to purchase.
The payment may be in any of the following forms: (a) cash, which may be
evidenced by a check and includes cash received from a so-called “cashless
exercise”; (b) (unless prohibited by the Board) certificates representing shares
of Common Stock of the Company, which will be valued by the Secretary of the
Company at the fair market value per share of the Company’s Common Stock on the
date of delivery of such certificates of the Company, accompanied by an
assignment of the stock to the Company; or (c) (unless prohibited by the Board)
any combination of cash and Common Stock of the Company valued as provided in
clause (b). Any assignment of stock shall be in a form and substance
satisfactory to the Secretary of the Company, including guarantees of
signature(s) and payment of all transfer taxes if the Secretary deems such
guarantees necessary or desirable.


3. The Company agrees to use commercially reasonable efforts to file a Form S-8
and register the shares issuable upon the exercise of the Options contemplated
herein under the Securities Act of 1933 and any applicable state securities
registration requirements and to cause such shares to be listed on NASDAQ (if
such shares are not already listed or so registered).


4. Your Option will, to the extent not previously exercised by you, as to any
shares purchasable hereunder (i.e. vested) expire upon the earlier of: (a) the
fifth anniversary of the Date of Grant or (b) ninety (90) days after your
employment with the Company is terminated for any reason.


5. In the event of any change in the outstanding shares of the Common Stock of
the Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Board deems in its reasonable discretion to be similar
circumstances, the number and kind of shares subject to this Option and the
exercise price of such shares shall be appropriately adjusted in a manner to be
determined in the reasonable discretion of the Board.


6. Except as otherwise provided by the Board or the Committee (as defined
below), this Option is not transferable except as designated by Optionee or by
will or the laws of descent and distribution, and is exercisable during the
Optionee’s lifetime only by the Optionee, including, for this purpose, the
Optionee’s legal guardian or custodian in the event of disability. Until the
exercise price has been paid in full pursuant to due exercise of this Option and
the purchased shares are delivered to the Optionee, the Optionee does not have
any rights as a stockholder of the Company. The Company reserves the right not
to deliver to the Optionee the shares purchased by virtue of the exercise of
this Option during any period of time in which the Company deems, in its sole
discretion, that such would violate a federal, state, local or securities
exchange rule, regulation or law.


15

--------------------------------------------------------------------------------


7. Notwithstanding anything to the contrary contained herein, this Option is not
exercisable without the consent of the Company until all the following events
occur and during the following periods of time:



(a)  
Until this Option and the optioned shares are approved and/or registered with
such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable; or




(b)  
During any period of time in which the Company deems that the exercisability of
this Option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell.

 

(c)  
Until the Optionee has paid or made suitable arrangements to pay (i) all
federal, state and local income tax withholding required to be withheld by the
Company in connection with the Option exercise and (ii) the Optionee’s portion
of other federal, state and local payroll and other taxes due in connection with
the Option exercise.

 
8. The following two paragraphs shall be applicable if, on the date of exercise
of this Option, the Common Stock to be purchased pursuant to such exercise has
not been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:



 
      (a)
The Optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The Optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The Optionee shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
securities exchange rule, regulation or law.




 
          (b)
The certificates for Common Stock to be issued to the Optionee hereunder shall
bear the following legend:



“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”


16

--------------------------------------------------------------------------------


The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.


9. The sole purpose of the agreements, warranties, representations and legend
set forth in the two immediately preceding paragraphs is to prevent violations
of the Securities Act of 1933, as amended, and any applicable state securities
laws.


10. It is the intention of the Company and the Optionee that this Option shall
not be an “Incentive Stock Option” as that term is used in Section 422 of the
Code and the regulations thereunder. This Option is not granted pursuant to any
stock option plan. Notwithstanding the foregoing, the Board and the Compensation
Committee or similar committee thereof (the “Committee”) shall have plenary
authority to interpret the Option, prescribe, amend and rescind rules and
regulations relating to it, and make all other determinations deemed necessary
or advisable for the administration and/or exercise of the Option.


11. This Option constitutes the entire understanding between the Company and the
Optionee with respect to the subject matter hereof and no amendment,
modification or waiver of this Option, in whole or in part, shall be binding
upon the Company unless in writing and signed by an authorized officer of the
Company. This Option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.


17

--------------------------------------------------------------------------------


Please sign the copy of this Option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.


TALK AMERICA HOILDINGS, INC.




By:______________________________    
Aloysius T. Lawn IV
Executive Vice President-General
Counsel and Secretary 


I hereby acknowledge receipt of a copy of the foregoing stock Option and, having
read it hereby signify my understanding of, and my agreement with, its terms and
conditions.




 
________________________                                       
________________________
Optionee       Date
 

 
18

--------------------------------------------------------------------------------


EMPLOYEE SEVERANCE RETENTION AGREEMENT
 
THIS AGREEMENT, dated as of July 12, 2005, is between LDMI Telecommunications,
Inc. (“Company”) and Patrick O’Leary (the “Employee”).
 
Recitals:
 
A. Company desires to retain the valuable services of the Employee by providing
the Employee with severance in the event the Employee’s employment is terminated
following the Merger Closing (as defined below) and a payment in lieu of
severance in the event the Employee remains employed through the term of the
Period (as defined below).
 
B. It is in the best interests of Company and the Employee to provide
appropriate financial incentives to its key employees in order to retain
Employee’s valuable services during the Period.
 
C. The Employee is willing to continue to provide dedicated services to the
Company on the condition that the Employee receives adequate assurance of
appropriate severance and financial compensation during the Period.
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
provisions set forth in this Agreement, the parties agree as follows:
 
19

--------------------------------------------------------------------------------


Agreement
 
1. Operation of Agreement. This Agreement sets forth the compensation that
Company shall pay the Employee under certain terms and conditions. As used in
this Agreement, employment with the Company shall be deemed to include
employment with a Successor (as defined below) of the Company or any Affiliate
of the Company or any Successor to such Affiliate.


2. Term of the Agreement. This Agreement shall be effective upon its execution
by both parties and shall terminate upon the first of the following events to
occur: (a) the date that is six (6) months following the Merger Closing (the
“Period”); (b) the termination of the Employee’s employment with the Company;
(c) the Employee’s death; or (d) the termination of the Merger Agreement (as
defined below) without the consummation of the merger.


3. Defined Terms. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


(a) “Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is in common control with, any other Person. For purposes of
the preceding sentence, “control” means possession, directly or indirectly, of
the power to direct or cause direction of management and policies through
ownership of voting securities, contract, voting
 
(b) “Company” shall mean LDMI Telecommunications, Inc., any Successor to the
Company, and any Affiliate of the Company or any Successor to such Affiliate.
 
(c) “Disability” shall mean disability as defined in Section 22(e) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
20

--------------------------------------------------------------------------------


(d) “Good Reason” shall mean either (i) the relocation of Employee’s principal
place of employment to a location more than fifty (50) miles from Employee’s
current principal place of employment without Employee’s consent, (ii) any
decrease in Employee’s base salary, targeted incentive bonus or commissions or
health and welfare benefits from those in effect on the date of this Agreement,
(iii) a substantial diminution, not consented to by Employee, in the nature or
scope of Employee’s responsibilities from the Employee’s responsibilities on the
date of this Agreement, or (iv) a breach by the Company of any of its material
obligations under this Agreement and the failure of the Company to cure such
breach within ten (10) days after written notice thereof by Employee.
 
(e) “Good Reason Process” shall mean that (i) Employee notifies the Company in
writing of the occurrence of the Good Reason event, (ii) Employee cooperates in
good faith with the Company’s efforts for a period of not less than thirty (30)
days following such notice, or such shorter period as the Company may designate
by notice to Employee, to modify Employee’s employment situation in a mutually
satisfactory manner so that Good Reason no longer exists, and (iii),
notwithstanding such efforts, Good Reason continues to exist and has not been
waived by the Employee.
 
(f) “Successor” shall mean the person or persons surviving any merger or
reorganization involving a company or, in the case of an acquisition of assets
or equity interests, the person or persons purchasing all or substantially all
of the assets of a company or more than fifty percent (50%) of the equity
interest of a company.
 
4. Cash Severance/Retention Payment. Provided that (i) a certain Agreement and
Plan of Merger between the Company, Talk America Holdings, Inc. and Lion
Acquisition Corp. dated May 23, 2005 (the “Merger Agreement”) is consummated
(the “Merger Closing”) and (ii) Employee remains employed by the Company through
the Period, the Employee shall receive from the Company a cash retention bonus
payment of Seven Hundred Thirty Two Thousand Two Hundred Seventy Dollars
($732,270.00), (the “Compensation Payment”) payable one-half on the date that is
three (3) months following the Merger Closing and the remainder on the last day
of the Period. An Employee whose employment is terminated (a) after the Merger
Closing and prior to the end of the Period by the Company for any reason, (b)
after the Merger Closing due to Disability or death of the Employee, or (c)
after the Merger Closing by Employee for Good Reason, after complying with Good
Reason Process, within thirty (30) days after the end of the period provided in
clause (ii) of the definition of Good Reason Process, shall be paid the
Compensation Payment. If Employee’s employment with the Company terminates for
any other reason prior to the end of the Period, Employee shall not be entitled
to the Compensation Payment; provided that the Employee shall remain eligible
for severance benefits, if any, provided under any other agreement with between
the Company and the Employee.


21

--------------------------------------------------------------------------------


5. Reserved.


6. Tax Withholding. The Company may withhold from any cash amounts payable to
the Employee under this Agreement to satisfy all applicable Federal, State,
local or other income and employment withholding taxes. In the event Company
fails to withhold such sums for any reason, Company may require the Employee to
promptly remit to Company sufficient cash to satisfy all applicable income and
employment withholding taxes.


7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of, and be enforceable by, the parties hereto, the Company and their respective
successors and assigns, provided that Employee may not assign his obligations
under this Agreement.


8. Amendments. This Agreement may not be amended, modified or abrogated except
in writing executed by each of the parties hereto.


 
    9. Limitation on Rights.

(a) This Agreement shall not be deemed to create a contract of employment
between the Company and the Employee and shall create no right in the Employee
to continue in the Company’s employment for any specific period of time, or to
create any other rights in the Employee or obligations on the part of the
Company, except as set forth herein. This Agreement shall not restrict the right
of the Company to terminate the Employee, or restrict the right of the Employee
to terminate employment.
 
22

--------------------------------------------------------------------------------


(b) This Agreement shall not be construed to exclude the Employee from
participation in any other compensation or benefit programs in which the
Employee is specifically eligible to participate either prior to or following
the execution of this Agreement, or any such programs that generally are
available to other employee personnel of the Company, nor shall it affect the
kind and amount of other compensation to which the Employee is entitled.
 
10. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, sent by registered or certified mail, return receipt
requested, addressed to the President of the Company at its then principal
office, or to the Employee at the Employee’s last address on file with the
Company, as the case may be, or to such other address or addresses as any party
hereto may from time to time specify in writing for the purpose of this
Agreement in a notice given to the other parties in compliance with this Section
9. Notices shall be deemed given when received.


11. Severability. In the event that one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement and all other clauses,
sections or parts of this Agreement shall nevertheless continue in full force
and effect to assure that the parties obtain the benefit of their bargain to the
fullest extent possible. This Agreement was negotiated, drafted and prepared
jointly by the Company and Employee and all provisions hereof shall be construed
without prejudice to either party.


12. Waiver; Remedies Cumulative. No failure on the part of either party to
exercise, and no delay in exercising or course of delaying with respect to, any
right, power or privilege under this Agreement (or breach of any obligation
under any other agreement) shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
or any other agreement (or breach of any obligation under any other agreement)
preclude any other or further exercise thereof or hereunder, or the exercise of
any other right, power or privilege. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.


13. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Michigan, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Michigan.
 
23

--------------------------------------------------------------------------------




14. At Will Employment. Employee recognizes and agrees that his employment with
the Company is terminable at any time, with or without cause, reason or notice,
at the will of either the Company or Employee. The at-will nature of the
employment relationship with the Company cannot be modified by any oral or
written representations made by anyone employed by the Company except by a
written document directed exclusively to Employee and signed by an executive
officer of the Company other than Patrick O’Leary.


15. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter of this Agreement, and supersedes
all prior and contemporaneous negotiations, commitments, writings or other
agreements, either oral or written, among the Parties with respect to the
subject matter of this Agreement.


16. Survival. The provisions set forth in this Agreement, to the extent they
contemplate payments or other obligations of Company to Employee or of Employee
to the Company after the termination of Employee’s employment with the Company,
shall survive any termination of this Agreement.


17. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.


18. Counterparts. This Agreement may be executed by the parties hereto in one or
more separate counterparts, each of which when so executed and delivered shall
be an original, but all such counterparts shall together constitute one and the
same instrument.


19. Nonalienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Company.


24

--------------------------------------------------------------------------------


20. Reporting and Disclosure. The Company, from time to time, shall provide
government agencies with such reports concerning this Agreement as may be
required by law, and the Company shall provide the Employee with such disclosure
concerning this Agreement as may be required by law or as the Company may deem
appropriate.


21. Legal Fees and Expenses. In the event any arbitration or litigation is
brought to enforce any provision of this Agreement and the Employee prevails on
any portion of his claim, then the Employee shall be entitled to recover from
the Company the Employee’s reasonable costs and reasonable expenses of such
arbitration or litigation, including reasonable fees and disbursements of
counsel (both at trial and in appellate proceedings). Otherwise, each party
shall be responsible for its/his respective costs, expenses and attorneys fees,
and the costs of arbitration shall be equally divided. In the event that it is
determined that the Employee is entitled to compensation, legal fees and
expenses hereunder, the Employee also shall be entitled to interest thereon,
payable to the Employee at the prime rate of interest plus two percent. For
purposes of this Section 21, “prime rate” shall be determined by reference to
the prime rate established by Comerica Bank as in effect from time to time
during the period from the date such amounts should have been paid to the date
of actual payment. For purposes of determining the date when legal fees and
expenses are payable, such amounts are not due until 30 days after notification
to the Company of such amounts.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 
LDMI TELECOMMUNICATIONS, INC
 
By:     /s/ R. Michael Mahoney                                

 
EMPLOYEE
 
By:       /s/ Patrick O’Leary                                             

 